Tuscarawas App. No. 94AP090066. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed August 1,1996:
“This cause comes before us on appellant’s motion to certify this case to the Ohio Supreme Court for review because it is in conflict with the decision of the Twelfth District Court of Appeals in State v. Givens (March 9, 1992), Warren App. # CA92-02-015, unreported, and State v. Yarber (March 27, 1995) Preble App. # CA94-08-019, unreported.
“We have reviewed the cases cited by appellant and we find our decision in the within is in conflict with those reached by the Twelfth District, supra.
“Accordingly, we certify the within to the Supreme Court on the following issue: ‘Whether a trial court errs in permitting an expert witness to testify the behavior of an alleged child-victim of sexual abuse is consistent with the behavior of children who have been sexually abused, because this impermissibly conveys to the jury the expert’s belief the child was actually abused.’
“IT IS SO ORDERED.”
F.E. Sweeney, J., dissents.